Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146002                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SALEM SPRINGS, L.L.C.,                                                                                   Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 146002
                                                                    COA: 312497
                                                                    Washtenaw CC: 12-000928-AW
  SALEM TOWNSHIP and WASHTENAW
  COUNTY CLERK,
           Defendants-Appellees,
  and

  NORMAN E. KLEIN, SR., NORMAN E.
  KLEIN, JR., and CONCERNED CITIZENS
  OF SALEM,
               Intervening Defendants.

  ____________________________________/

         On October 31, 2012, the Court heard oral argument on the application for leave to
  appeal the October 8, 2012 order of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2012                    _________________________________________
           t1031                                                               Clerk